DETAILED ACTION
Claims 2-20 are pending in the instant application, Applicant canceling claim 1 and adding claims 2-20 by preliminary amendment. The present application is being examined under the pre-AIA  first to invent provisions.

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.
ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 2-20 fall within a statutory class of process, machine, manufacture, or composition of matter. 

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 2 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 2 by:

if a configurable condition is satisfied:
disclose the second portion of the order quantity to one or more traders that are not designated by the stored trader list

prevent a disclosure of the second portion of the order quantity to the one or more traders designated by the stored trader list, in which the act to prevent the disclosure of the second portion of the order quantity to the one or more designated traders from the trader list comprises a selection of at least one of:

delete the trading order from one or more queues associated... with the one or more designated traders

filter the trading order from one or more data streams associate... with the one or more designated traders from the trader list

route the trading order away from the one or more designated traders from the trader list;

receive at least two trading orders from a corresponding at least two traders not designated by the stored trader list;

determine that the at least two trading orders are from traders not designated by the stored trader list;

based at least in part on the determination that the specific trading order is from a trader designated by the stored trader list and the determination that the at least two trading orders are from traders not designated by the stored trader list, cause the specific trading order and the at least two trading orders



These steps are abstract in nature because they are directed towards commercial or legal interactions of contracts  as well as managing interactions between people associated with deciding which trader one trader wants to offer an outstanding trade offer to. Thus, claim 2 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental processes. This type of abstract idea is shown in claim 2 by:
The stored trader list designating one or more other traders;

receive a trading order from the first trader

wherein the trading order is for an order quantity of a first trading product;



disclose the first portion of the order quantity to a plurality of traders, the plurality of traders comprising at least one trader designated by a stored trader list;

receive a specific trading order from a specific trader designated by the stored trader list;

transmit the specific trading order to the first trader;

determine that the specific trading order is from a trader on the stored trader list;

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as evaluating which traders to send an open order to. Thus, claim 2 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 2 are:
a memory;

at least one processor configured to:

cause a trader list associated in a database with a first trader to be stored

via a computer coupled to the processor over a network

execute a process to generate electronic signals to cause to

to be displayed to the first trader on a display device, wherein the display on the display device of any orders from a trader designated by the stored trader list, including the display of the specific trading order from the specific trader, is dimmed or highlighted relative to the display on the display device of the at least two trading orders from the at least two traders not designated by the stored trader list;


Thus, claim 2 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims are similar to those identified above. These further additional elements only add insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g).

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.

It should be understood that the internal structure of trading platform 18 and the interfaces, processors, and memory devices associated therewith is malleable and can be readily changed, modified, rearranged, or reconfigured to achieve the intended operations of trading platform 18.

These additional elements only add insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g).
Thus, claim 2 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims are again similar to those identified above. These further additional elements only add insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g).

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

/Leland Marcus/
Primary Examiner
Art Unit 3623